 Case 20-10231-JDW       Doc 42   Filed 08/24/20 Entered 08/24/20 09:35:59      Desc
                                      Page 1 of 3



             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                           CHAPTER 13 CASE NO:
LELSLIE L. LIPSEY and
TINA M. LIPSEY                                              20-10231-JDW

                 NOTICE OF TRUSTEE’S MOTION TO DISMISS

       Should any party receiving this notice respond or object to said motion, such
response is required to be filed on or before September 17, 2020, with the Clerk of
this Court using the CM/ECF system or at the following address:

                          Shallanda J. Clay, Clerk of Court
                              U. S. Bankruptcy Court
                           Northern District of Mississippi
                              703 Highway 145 North
                                Aberdeen, MS 39730

A copy of such response must be served on the undersigned Chapter 13 Trustee. If no
responses are filed, the Court may consider said motion immediately after the time
for responses has expired. In the event a written response is filed, the Court will
notify you of the date, time and place of the hearing thereon.

                                   CERTIFICATE

       I, the undersigned Attorney for Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage
prepaid, or electronically notified through the CM/ECF system, a copy of the above
and foregoing to all affected creditors and their attorney if known.

Dated: August 24, 2020

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                        /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com
 Case 20-10231-JDW       Doc 42   Filed 08/24/20 Entered 08/24/20 09:35:59    Desc
                                      Page 2 of 3



              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                          CHAPTER 13 CASE NO.:

LELSLIE L. LIPSEY and
TINA M. LIPSEY                                             20-10231-JDW

                               MOTION TO DISMISS

      COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”) by and

through counsel, and files this Motion to Dismiss (the “Motion”) and in support

thereof states as follows:

      1.     On January 17, 2020, the Debtors initiated this proceeding with the

filing of a Chapter 13 bankruptcy petition. The Debtors’ Chapter 13 plan was

confirmed by Order of this Court on April 24, 2020, for a term of fifty-four (54)

months (Dkt. #39) (the “Confirmed Plan”).

       2.    The Internal Revenue Service (the “IRS”) filed a Proof of Claim (Clm.

#14-1) (the “Claim”) in the total amount of $97,430.01 of which $44,304.31 is

entitled to priority. The Plan does not include a provision for the Claim.

      3.     Additionally, based on the filing of the Claim, the Confirmed Plan is no

longer feasible. The Debtors’ monthly net income is $536.00 according to Schedule

J (Dkt. #14, Pg. 26) and the current plan payment is $582.50 per month. To pay the

Claim, the plan payment will have to increase to $1,618.50 per month.

      4.     Further, the Debtors are $594.00 delinquent in plan payments through

July 2020.

      5.     The Trustee requests that the case be dismissed.
 Case 20-10231-JDW       Doc 42   Filed 08/24/20 Entered 08/24/20 09:35:59      Desc
                                      Page 3 of 3



      WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon

notice and hearing that this Court enter its order granting the Motion and for such

other relief to which the Trustee and this bankruptcy estate may be entitled.

      Dated: August 24, 2020

                                        Respectfully submitted,

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                        /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com


                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

Dated: August 24, 2020

                                        /s/ Melanie T. Vardaman
                                        MELANIE T. VARDAMAN
